ACCEPTED
                                                                                    12-14-00367-CR
                                                                        TWELFTH COURT OF APPEALS
                                                                                     TYLER, TEXAS
                                                                                3/2/2015 2:34:12 PM
                                                                                       CATHY LUSK
                                                                                             CLERK

                       IN THE COURT OF APPEALS

                   THE TWELFTH DISTRICT OF TEXAS                   FILED IN
                                                            12th COURT OF APPEALS
                                                                 TYLER, TEXAS
                               TYLER, TEXAS                  3/2/2015 2:34:12 PM
                                                                 CATHY S. LUSK
                                                                     Clerk


ELIJAH BROWN                           CASE NO. 12-14-00366-CR
                                               12-14-00367-CR
V.                                          TRIAL COURT NO
                                                    10161-A
THE STATE OF TEXAS                                  10078-A



                APPEALED FROM THE 411TH DISTRICT COURT
                      OF TRINITY COUNTY, TEXAS
             THE HONORABLE KAYCEE JONES, JUDGE PRESIDING


                         MOTION TO WITHDRAW


TO THE HONORABLE COURT OF APPEALS;

      COMES NOW, John D. Reeves, court appointed attorney on appeal for

ELIJA BROWN Appellant, and pursuant to. Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). and Stafford v. State 813 S.W.2d 503 (Tex. Crim. App. 1999),

files this Motion to Withdraw, and for good cause shows this Honorable Court the

following:
                                     I . FACTS

1. Appellant Elijah Brown was placed on a five years deferred adjudication

probation for burglary of a habitation in cause no 10161- A and five 5 years

deferred adjudication for burglary of a habitation in 10078-A on April 15, 2014.

2. The Trinity County District Attorney’s office filed a Motion to Adjudicate in

each case on August 12, 2014 alleging eight violations of probation allegedly

committed by the appellant.

3. Appellant Elijah Brown entered a plea of not true to the allegations contained in

the State’s Motion to Adjudicate on September 30th, 2014.

4.      The trial court conducted a hearing on both cases and adjudicated the

appellant guilty and sentenced Elijah Brown to 12 years in the TDCJ-ID in both

cases to run concurrent on October 30th, 2014.

5.    On September 30th, 2014 an Order appointing John D. Reeves as appellate

counsel was entered by the trial court.

6.   Mailed on October 30th, 2014 but not filed by the Trinity Court Clerk until

November 4th, 2014 appeal counsel filed a Notice of Appeal.

7.    On October 14th, 2014 a request for the Clerk and Reporters records was

requested.

8. The Clerks Record was received by this Court on December 30, 2014.
9.On March 2, 2014 counsel for Appeal counsel filed an Anders brief on behalf of

Appellant with this Honorable Court, and forwarded a copy of the brief to

appellant explaining his rights regarding pro se brief.

                                 II. ARGUMENT

9.    In accordance with the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). and Stafford v. State 813 S.W.2d 503 (Tex. Crim. App. 1999),

counsel for Elijah Brown requests this Honorable Court to allow him to withdraw.



10.    Appellant’s address is:
                          Elijah Brown
                          Travis State Jail
                          TDC # 01955555
                          8109 FM 969
                          Austin, Texas 78724

11. Counsel for Appellant has forwarded a copy of the Anders brief to Appellant.

12.    Good cause exists to relieve counsel, John D. Reeves, counsel for Appellant

from his representation of appellant Elijah Brown.        Specifically, counsel for

Appellant can find no arguable grounds to support an appeal and finds after a

thorough review of the record that any issue brought forth would be without merit

and frivolous.
                                   III.   PRAYER

WHEREFORE, PREMISES CONSIDERED, counsel for Appellant prays that this

Honorable Court grant his Motion to Withdraw without harm to the rights

guaranteed Elijah Brown by the United States Constitution and the Constitution of

the State of Texas.

                                                   Respectfully Submitted,
                                                   /s/John D. Reeves
                                                   John D. Reeves
                                                   SBN # 16723000
                                                   1007 Grant Avenue
                                                   Lufkin, Texas 75901
                                                   Ph: (936) 632-1609
                                                   Fax: (936) 632-1640
                                                   Email: tessabellus@yahoo.com

                         CERTIFICATE OF SERVICE

I hereby certify that on the foregoing instrument was served on this the 2nd day of

March 2015 to the following counsel and parties of record.

Mr. Benny L. Schiro                                /s/John D. Reeves
Trinity County District Attorney                   _______________________
P.O. Box 400                                       John D. Reeves
Groveton, Texas 75845
Via electronic service
bennie.schiro@co.trinity.tx.us

Elijah Brown                              VIA CERTIFIED MAIL
Travis State Jail                         RETURN RECEIPT REQUESTED
TDC # 0195555                             7014 0150 0001 1143 6985
8101 FM 969
Austin, Texas 78724